 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   THOMAS MICHAEL BENHOFF,                             Case No.: 19cv2191-GPC (MDD)
12                                     Petitioner,
                                                         ORDER GRANTING IN FORMA
13   v.                                                  PAUPERIS APPLICATION
14   STU SHERMAN,
15                                   Respondent.
16
17         Petitioner, a state parolee proceeding pro se, has filed a Petition for a Writ of Habeas
18   Corpus pursuant to 28 U.S.C. § 2254, along with an application to proceed in forma
19   pauperis. (ECF Nos. 1-2.)
20         The request to proceed in forma pauperis reflects a $12.04 balance in Petitioner’s
21   prisoner trust account (ECF No. 2 at 3), and it appears from that document he can afford to
22   pay the filing fee associated with this type of action, which is $5.00. See 28 U.S.C.
23   § 1914(a). However, Petitioner indicates he is no longer incarcerated because he has been
24   released on parole. (ECF No. 1 at 2.) This Court’s Local Rules require an application to
25   proceed in forma pauperis be accompanied by a completed affidavit which includes a
26   statement of all assets showing Petitioner’s inability to pay the initial filing fee. See Local
27   Rule 3.2. Petitioner has provided such an application which indicates he lacks the assets
28   to pay the $5.00 filing fee. (ECF No. 2 at 1-2.)

                                                     1
                                                                                  19cv2191-GPC (MDD)
 1          Accordingly, the Court GRANTS the request to proceed in forma pauperis and
 2   allows Petitioner to prosecute the above-referenced action as a poor person without being
 3   required to prepay fees or costs and without being required to post security. The Clerk of
 4   the Court shall file the Petition for Writ of Habeas Corpus without prepayment of the filing
 5   fee.
 6          IT IS SO ORDERED.
 7          Dated: November 21, 2019
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                               19cv2191-GPC (MDD)
